Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 10/25/2022.
In accordance with Applicant’s amendment, claims 1 and 12 are amended.   Claims 1-22 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/25/2022 have been entered.

Response to Amendment
Applicant’s amendment has been considered, but does not overcome the §103 rejection of claims 1-22.

Response to Arguments
§103 rejection - Applicant's arguments with respect to the §103 rejection of claims 1-22 (Remarks at pgs. 9-14) have been considered, but are not persuasive.
With respect to the limitation of claim 1 directed to “determining a particular outcome has occurred in response to the implementing the rule a plurality of times, each time for a respective different user, and each time the rule for processing the request for the first web page based on the previous online commerce activity of the respective different user identified in the request,” Applicant argues in substance that feature cited in Krishnan as teaching the instant limitation is only applicable to “the same user,” and not a different user as recited in the amended limitation (Remarks at pg. 10).  In response, the Examiner acknowledges that Krishnan’s impression cap and/or frequency cap serves the purpose of preventing the same user from being rendered a particular ad more than a maximum number of times, however applicant’s argument relies on an unreasonable/inaccurate interpretation of Krishnan because the rule pertaining to the frequency/impression caps discussed in paragraphs 19 and 28 of Krishnan are not confined to a single instance for “the same user,” but the frequency/impression cap is plainly understood as being applicable to a variety of different users vising a web page and subject to the impression/frequency cap based on the tracked activity of these different users.  For example, paragraph 19 noted that “a user tracking module 260 which tracks the users [i.e., a plurality of different users] to which ads have been rendered and stores the information in the repository,” and paragraph 28 further noting that “The impression cap and/or frequency cap prevent users [i.e., different users viewing a requested web page] from becoming accustomed to seeing the same ad and ignoring the ad, thus wasting an ad campaign budget.”  Accordingly, the Examiner maintains that Krishnan teaches the disputed limitation.
Next, with respect to the limitation of “identifying, responsive to the determining that the particular outcome has occurred, a second merchant account on the e-commerce platform associated with a second product that has a same characteristic as the first product” Applicant argues that “In Shivaswamy, there is no ‘second merchant account on the e-commerce platform’ identified specifically ‘responsive to the determining that the particular outcome has occurred’” (Remarks at pgs. 11-12).  In response the Examiner first emphasizes that the above argument argues against Shivaswamy alone, while the disputed limitation is addressed in the §103 rejection by the combination of elements taken from Krishnan/Shivaswamy.  For example, Krishnan is plainly cited an relied on for teaching the limitation of “identifying, responsive to the determining that the particular outcome has occurred,” and Shivaswamy is not required to re-teach this limitation, and therefore it is noted that the combined teachings of the references and accompanying rational underpinning are sufficient to support the conclusion of obviousness.  Therefore, applicant’s argument lacks merit because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nevertheless, the Examiner maintains that Shivaswamy teaches a second merchant account on the e-commerce platform.  For example, Shivaswamy (in at least paragraphs 30-34, 41-43, 53, and Figs. 3, 9-10, and 12-13), teaches a second merchant account on the e-commerce platform associated with a second product that has a same characteristic as the first product, for example, “a crawling module 202 identifies a second product in a product inventory of a second retailer website (e.g., a competitor to the first retailer website) that matches the first product and that is offered for sale on a product listing page hosted by the second,” wherein each of the first/second product is available via respective merchant accounts on an e-commerce platform, i.e., an account of a first merchant, an account of a second competing merchant.  Notably, in paragraph 29, Shivaswamy discloses that “the competitive pricing system may be associated with a first marketplace or retailer website (e.g., eBay, Amazon, etc.), and may access an inventory of products available for sale on the first retailer website,” wherein eBay and Amazon are both recognized by one skilled in the art as e-commerce platforms with multiple merchants and corresponding accounts, and for which Shivaswamy’s competitive pricing platform may be implemented.
In response to Applicant’s argument that Krishnan's transmission of a web page does not teach "transmitting, for display on a user interface, a message" (Remarks at pgs. 12-13), this argument is not persuasive because, regardless of whether or not Krishnan's transmitted web page encompasses a transmitted message, the 103 rejection plainly cites Shivaswamy for teaching "transmitting...a message."  For example, Shivaswamy (at paragraphs 38-40 and Figs. 7-10 and 13) describes transmitting/displaying a message to a user interface of a retailer signaling an opportunity to implement a rule for a second product for an incoming request for a second web page associated with the second merchant account, such as an opportunity to implement a rule for pricing the second product at a predetermined amount below the competitor’s price for a similar product.  In so far as Applicant may be arguing that a web page is not a message, the Examiner respectfully disagrees because content provided via a web page to a user is reasonably understood as a transmitted message.  The Examiner maintains that Shivaswamy teaches transmitting, for display on a user interface, a message to a merchant device associated with the second merchant account, the message signaling an opportunity to implement the rule for the second product for processing an incoming request for a second web page …, the second web page associated with the second merchant account (paragraphs 38-40 and Figs. 7-10 and 13: describing a feature for transmitting/displaying a message to a user interface of a retailer signaling an opportunity to implement a rule for a second product for an incoming request for a second web page associated with the second merchant account, such as an opportunity to implement a rule for pricing the second product at a predetermined amount below the competitor’s price for a similar product – e.g., if a competitors current price for a product item is $X, the competitive pricing system may suggest that the seller offers the product item for a price slightly lower than $X. For example, FIG. 8 illustrates an example of a user interface or prompt 800 that may be displayed by the determination module 204 to a seller of the home retailer website, such as when the seller is attempting to generate a new item webpage for a product that they are trying to sell on the home retailer website. As illustrated in FIG. 8, the prompt 800 allows the seller to specify a price of the product that they're trying to sell, and identifies a crawled competitor's price for the equivalent product (as determined by the competitive pricing system 200 in accordance with various embodiments described herein), as well as a suggested price (e.g., a predetermined amount or percentage below the corresponding competitor's price) which, when combined with Krishnan’s teaching of transmitting…based on the previous online commerce activity of a particular user identified in the incoming request, a second web page (Krishnan at paragraphs 19 and 28), teaches the disputed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. §103 as unpatentable over Kleinhandler (US 2015/0363858, hereinafter “Kleinhandler”) in view of Ramnath Krishnan (US 2015/0324840, hereinafter “Krishnan”) in view of Shivaswamy et al. (US 2014/0358629, hereinafter “Shivaswamy”).

Claims 1/12:  As per claim 1, Kleinhandler teaches a computer-implemented method comprising:
implementing a rule for processing a request for a first web page based on previous online commerce activity of a user identified in the request, the rule controlling online access to a first product associated with a first merchant account on an e-commerce platform (paragraphs 31 and 36-40:  e.g., E-commerce system 300 includes access rules; access rules data 306 may include rules that define how to customize a repeat customer's experience by presenting a modified user interface 200 based on previous purchases made by the consumer. For example, if a consumer previously purchased a certain product, access rules data 306 may include a rule that directs user interface logic 302 to present the same product as a suggestion to the consumer upon the same user interacting with the e-commerce system 300 during a future time. In another example, access rules data 306 may include a rule that defines a discount price on a certain product if a consumer previously purchased a certain product).

Kleinhandler does not teach:
determining a particular outcome has occurred in response to the implementing the rule a plurality of times, each time for a respective different user, and each time the rule for processing the request for the first web page based on the previous online commerce activity of the respective different user identified in the request;
identifying, responsive to the determining that the particular outcome has occurred, a second merchant account on the e-commerce platform associated with a second product that has a same characteristic as the first product;
transmitting, for display on a user interface, a message to a merchant device associated with the second merchant account, the message signaling an opportunity to implement the rule for the second product for processing an incoming request for a second web page based on the previous online commerce activity of a particular user identified in the incoming request, the second web page associated with the second merchant account.

Krishnan teaches:
determining a particular outcome has occurred in response to the implementing the rule a plurality of times, each time for a respective different user, and each time the rule for processing the request for the first web page based on the previous online commerce activity of the respective different user identified in the request (paragraphs 19 and 28:  describing functionality for determining, upon displaying a requested web page to a user, whether presentation of a particular ad in the web page has reached an advertiser-specified frequency/impression cap for the user [i.e., a particular outcome] based on incrementation of each instance of the ad impression provided to the user in the requested web page [i.e., implementation of a rule a plurality of times] – e.g., advertiser can specify an impression cap which is the maximum number of times that an ad can be served to the same user and/or a frequency cap which is the maximum frequency with which an ad can be served to the same user; host server 120 includes a user tracking module 260 which tracks the users [i.e., a plurality of different users] to which ads have been rendered and stores the information in the repository 130. The user tracking module 260 can use this information to determine whether an impression cap and/or a frequency cap specified by the advertiser via the user interface module 210 has been reached. If the number of impressions rendered to a user of a particular ad exceeds the impression cap and/or the frequency with which the particular ad has been rendered to the user has been exceeded, the ad will not be rendered again to the same user. The impression cap and/or frequency cap prevent users [i.e., different users viewing a requested web page] from becoming accustomed to seeing the same ad and ignoring the ad, thus wasting an ad campaign budget);
identifying, responsive to the determining that the particular outcome has occurred, [information] (paragraphs 19 and 28:  The user tracking module 260 can use this information to determine whether an impression cap and/or a frequency cap specified by the advertiser via the user interface module 210 has been reached [i.e., determining that the particular outcome has occurred]. If the number of impressions rendered to a user of a particular ad exceeds the impression cap and/or the frequency with which the particular ad has been rendered to the user has been exceeded, the ad will not be rendered again to the same user [identifying an instance in which the ad will not be rendered based on the determining]. The impression cap and/or frequency cap prevent users from becoming accustomed to seeing the same ad and ignoring the ad, thus wasting an ad campaign budget); 
transmitting…based on the previous online commerce activity of a particular user identified in the incoming request, a second web page (paragraphs 19 and 28:  describing functionality for determining that a presentation of a particular ad in a web page has reached an advertiser-specified frequency/impression cap for the user [i.e., based on previous online commerce activity of the user identified in the incoming request], thereby triggering display of a different/second web page in order to avoid violating the frequency/impression cap – e.g., advertiser can specify an impression cap which is the maximum number of times that an ad can be served to the same user and/or a frequency cap which is the maximum frequency with which an ad can be served to the same user; host server 120 includes a user tracking module 260 which tracks the users to which ads have been rendered and stores the information in the repository 130. The user tracking module 260 can use this information to determine whether an impression cap and/or a frequency cap specified by the advertiser via the user interface module 210 has been reached. If the number of impressions rendered to a user of a particular ad exceeds the impression cap and/or the frequency with which the particular ad has been rendered to the user has been exceeded, the ad will not be rendered again to the same user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kleinhandler with Krishnan because the references are analogous since they are each directed to features for applying rule-based techniques to aid a business/merchant/retailer in managing customer interactions, which is within Applicant’s field of endeavor of recommending rules to e-commerce merchants, and because combining Kleinhandler’s e-commerce based rule implementation features with Krishnan’s features for determining a particular outcome occurred in response to implementing a rule a plurality of times for different uses and in which each time the rule for processing a request for a first web page is based on a previous online commerce activity of different users identified in the request, for identifying information based thereon, and transmitting a second web page based on previous online commerce activity of a particular user, as claimed, would be a compatible and beneficial extension of Kleinhandler’s existing rule-based features for managing access to products (e.g., access rules, par. 37 of Kleinhandler) and would serve Kleinhandler’s motivation to customize a repeat customer’s experience based on intelligence gleaned from customer’s activity (Kleinhandler at paragraph 40), and furthermore would serve the motivation in the art to provide an impression and/or frequency cap to prevent users from becoming accustomed to seeing the same ad and ignoring the ad, thus wasting an ad campaign budget (Krishnan at paragraph 28).

Kleinhandler and Krishnan do not teach:
identifying… a second merchant account on the e-commerce platform associated with a second product that has a same characteristic as the first product;
transmitting, for display on a user interface, a message to a merchant device associated with the second merchant account, the message signaling an opportunity to implement the rule for the second product for processing an incoming request for a second web page …, the second web page associated with the second merchant account.

Shivaswamy teaches:
identifying … a second merchant account on an e-commerce platform associated with a second product that has a same characteristic as the first product (paragraphs 29-34, 41-43, 53, and Figs. 3, 9-10, and 12-13:  e.g., For example, the competitive pricing system may be associated with a first marketplace or retailer website (e.g., eBay, Amazon, etc.), and may access an inventory of products available for sale on the first retailer website; pricing system may include a "faircasting" feature for determining trending items at competitor retailer websites; determine product items that are listed on a competitor's bestseller list, "hot items" list, trending now list, etc.; determines a particular product on the first retailer website that matches the trending product; competitive pricing system may crawl for competitor prices at various time intervals. For example, the competitive pricing system may crawl for competitor prices for a plurality of products at the same regular time interval (e.g., once a day). In other embodiments, the competitive pricing system may crawl for competitor prices at variable/adjustable time intervals, based on different products in the inventory of the home retailer website; crawling module 202 identifies a second product in a product inventory of a second retailer website (e.g., a competitor to the first retailer website) that matches the first product and that is offered for sale on a product listing page hosted by the second retailer);
transmitting, for display on a user interface, a message to a merchant device associated with the second merchant account, the message signaling an opportunity to implement the rule for the second product for processing an incoming request for a second web page …, the second web page associated with the second merchant account (paragraphs 38-40 and Figs. 7-10 and 13: describing a feature for transmitting/displaying a message to a user interface of a retailer signaling an opportunity to implement a rule for a second product for an incoming request for a second web page associated with the second merchant account, such as an opportunity to implement a rule for pricing the second product at a predetermined amount below the competitor’s price for a similar product – e.g., if a competitors current price for a product item is $X, the competitive pricing system may suggest that the seller offers the product item for a price slightly lower than $X. For example, FIG. 8 illustrates an example of a user interface or prompt 800 that may be displayed by the determination module 204 to a seller of the home retailer website, such as when the seller is attempting to generate a new item webpage for a product that they are trying to sell on the home retailer website. As illustrated in FIG. 8, the prompt 800 allows the seller to specify a price of the product that they're trying to sell, and identifies a crawled competitor's price for the equivalent product (as determined by the competitive pricing system 200 in accordance with various embodiments described herein), as well as a suggested price (e.g., a predetermined amount or percentage below the corresponding competitor's price)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kleinhandler/Krishnan with Shivaswamy because the references are analogous since they are each directed to features for applying rule-based techniques to aid a business/merchant/retailer in managing manage customer interactions, which is within Applicant’s field of endeavor of recommending rules to e-commerce merchants, and because modifying the teachings of Kleinhandler/Krishnan such that Krishnan’s transmitting step incorporates Shivaswamy’s transmitting for display on a user interface a message to a merchant device associated with the second merchant account, the message signaling an opportunity to implement the rule for the second product for processing an incoming request for a second web page associated with the second merchant account, as claimed, would serve the motivation to provide merchants with business intelligence for implementing competitive pricing of similar products in view of identified pricing of similar products offered by other e-commerce merchants since a competitive price ensures a strong likelihood of attracting a sale (Shivaswamy at paragraph 30), while simultaneously implementing an impression and/or frequency cap to prevent users from seeing the same ad and ignoring the ad, thus wasting an ad campaign budget (Krishnan at paragraph 28).

Claim 12 is directed to a system with memory and a processor for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Kleinhandler, in view of Krishnan/Shivaswamy, teaches a system for performing the limitations discussed above (Kleinhandler at paragraphs 48-52 and Fig. 5:  FIG. 5 is a block diagram of an example computing system 500 for implementing an example e-commerce system. The example computing system 500 is intended to represent various forms of digital computers, including laptops, desktops, handheld computers, smartphones, tablet computers, servers, and other similar types of computing devices; See also, Krishnan at paragraphs 10-13, 53-57, and Figs. 1-2 and 4; See also, Shivaswamy at paragraphs 24-26, 70, and Fig. 1).  Accordingly, claim 12 is rejected using the same reference(s) and for substantially the same reasons as set forth above.

Claims 3/14:  Kleinhandler does not teach the limitation of claims 3/14.
However, Shivaswamy further teaches wherein the second product has the same characteristic as the first product when the second product and the first product are of the same product type or product category (paragraph 53 and Fig. 12:  price comparison with other products in the applicable product categories (e.g., the cheapest products in each product category may be flagged as a special deal), or a based on a price comparison with the same/similar products in the applicable product category (e.g., the cheapest item listing for a specific product such as the Apple Ipod to be flagged as a special deal) or based on a comparison with the same or similar products on a competitor website).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kleinhandler/Krishnan/Shivaswamy, Shivaswamy’s feature whereby the first/second product of the same product type or category are deemed as having the same characteristic, as claimed, with the motivation of providing category specific pricing deals (Shivaswamy at paragraph 54), which would also serve the motivation to provide e-commerce merchants with business intelligence for implementing competitive pricing of similar products based on pricing of similar products offered by other e-commerce merchants because a competitive price ensures a strong likelihood of attracting a sale (Shivaswamy at paragraph 30).

Claims 4/15:  Kleinhandler does not teach the limitation of claims 4/15.
However, Shivaswamy further teaches wherein the second product has the same characteristic as the first product when the second product and the first product have a same designation in the e-commerce platform (paragraphs 33, 53, and Figs. 3 and 12:  e.g., In operation 302 in FIG. 3, the crawling module 202 identifies a second product in a product inventory of a second retailer website (e.g., a competitor to the first retailer website) that matches the first product and that is offered for sale on a product listing page hosted by the second retailer website. For example, the crawling module 202 may perform a crawling operation to crawl webpages (e.g., item listing pages) associated with the second retailer website, where each of the product listing webpages may describe a specific product offered for sale on the second retailer website. For example, FIG. 4 illustrates an example of a product listing webpage 400 of a competitor retailer website that describes a particular product P0 (e.g., a smartphone) for sale on the Competitor retailer website, and includes an image of the product P0 and various descriptive information about the product P0 (e.g., title, description, attributes, characteristics, properties, specifications, price, location, etc.); price comparison with other products in the applicable product categories (e.g., the cheapest products in each product category may be flagged as a special deal), or a based on a price comparison with the same/similar products in the applicable product category (e.g., the cheapest item listing for a specific product such as the Apple Ipod to be flagged as a special deal) or based on a comparison with the same or similar products on a competitor website).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kleinhandler/Krishnan/Shivaswamy, Shivaswamy’s feature whereby the first/second product of a same designation are deemed as having the same characteristic, as claimed, with the motivation of providing e-commerce merchants with business intelligence for implementing competitive pricing of similar products based on pricing of similarly identified products offered by other e-commerce merchants because a competitive price ensures a strong likelihood of attracting a sale (Shivaswamy at paragraph 30).

Claims 5/16:  Kleinhandler does not teach the limitation of claims 5/16.
However, Shivaswamy further teaches wherein the designation is at least one of: product discounted; product inventory above a particular threshold; product inventory below a particular threshold; product inventory available for sale for more than a particular number of days; product has time-limited availability for sale; or product associated with a flash sale (paragraph 36 and Fig. 5:  teaching the designation as being product discounted – e.g., allowing a user to specify competitor websites to be crawled, the periodic time intervals for crawling such competitor websites, and definition information for defining the characteristics of a "deal". For example, FIG. 5 illustrates an exemplary user interface provided by the competitive pricing system 200 that allows a user to adjust various crawling settings for crawling the product listing webpages of competitor websites. The user interface 500 allows the user to specify one or more competitor websites for crawling (e.g., "www.Acme.com"), and crawling time intervals (e.g., crawl competitor website once every hour, once a day, once a week, etc.). Moreover, the user interface 500 allows a user to specify various characteristics of a "deal". For example, as illustrated in FIG. 5, the user may specify via the user interface 500 that if the price of a product posted on the home retailer website is less than the price of the equivalent product as posted on a crawled competitor website, then the price of the product posted on the home retailer website should be classified as a "deal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kleinhandler/Krishnan/Shivaswamy, Shivaswamy’s feature wherein the designation is in the form of a product being discounted, as claimed, with the motivation of providing e-commerce merchants with competitive business intelligence to facilitate and promote a price advantage of a retailer’s product as compared to pricing of a same/similar product of a competitor (Shivaswamy at Fig. 6), which would also serve the to ensure a strong likelihood of attracting a sale (Shivaswamy at paragraph 30).

Claims 6/17:  Kleinhandler and Krishnan do not teach the limitation of claims 6/16.
However, Shivaswamy further teaches wherein the particular outcome is at least one of the following: an increase in webpage views of a product page for the first product after the rule is implemented for the first merchant account; an increase in online sales of the first product after the rule is implemented for the first merchant account; an increase in positive online feedback for the first product after the rule is implemented for the first merchant account; an increase in a number of preferred users that purchased the first product after the rule is implemented for the first merchant account; or an increase in a number of preferred users that viewed a web page featuring the first product after the rule is implemented for the first merchant account (paragraphs 30, 37, 39, and Figs. 5-6:  teaching the outcome related to the first product in the form of an increase in online sales of the first product after the rule is implemented for the first merchant account – e.g. the competitive pricing system is configured to determine if a price for an item on a home retailer website (e.g., eBay.com) represents a "deal", based on information crawled from competitor websites. More specifically, a product offered for sale on the home retailer website is classified as a "deal" when the competitive pricing system 200 determines that the price is competitive and has a strong likelihood of attracting a sale, in comparison to competitor prices for the equivalent product; after the competitive pricing system determines that the home retailer website price for a given product item is a "deal", the competitive pricing system is configured to promote this deal various ways. For example, the competitive pricing system may expose advertisements to potential buyers indicating the home retailer website price for the product, the competitor's price for the product, the difference between the home retailer website price and the competitor's price, and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kleinhandler/Krishnan/Shivaswamy, Shivaswamy’s feature wherein the outcome related to the first product is in the form of an increase in online sales of the first product after the rule is implemented for the first merchant account, as claimed, with the motivation of providing e-commerce merchants with competitive business intelligence to inform consumers of a price advantage of a retailer’s product as compared to the price of a same/similar product of a competitor (Shivaswamy at Fig. 6), which would also serve the to ensure a strong likelihood of attracting a sale (Shivaswamy at paragraph 30), and which as a matter of common sense would tend to attract shoppers making price-based buying decisions thus increasing sales through educating consumers of potential buyers of the cost savings of making a purchase with the retailer offering a lower price for the same product.

Claims 7/18:  Kleinhandler further teaches wherein a preferred user is at least one of the following: a user using a user device associated with a particular location; a user who has previously purchased a particular product; a user who has previously viewed a particular web page; a user who has previously spent at least a particular amount of money purchasing one or more products on the e-commerce platform; a user who is registered with the e-commerce platform; a user who has previously made a purchase on the e-commerce platform; a user who follows a particular merchant on social media; or a user that arrived at a webpage of the e-commerce platform from a particular one or more online advertisements (paragraph 40:  teaching a preferred user who has previously purchased a particular product – e.g., access rules data 306 may include rules that define how to customize a repeat customer's experience by presenting a modified user interface 200 based on previous purchases made by the consumer. For example, if a consumer previously purchased a certain product, access rules data 306 may include a rule that directs user interface logic 302 to present the same product as a suggestion to the consumer upon the same user interacting with the e-commerce system 300 during a future time. In another example, access rules data 306 may include a rule that defines a discount price on a certain product if a consumer previously purchased a certain product).

Claims 8/19:  Kleinhandler further teaches wherein the rule controls the user's online access to the first product by at least one of: preventing the user from viewing a product page for the first product unless a condition related to the user's previous online commerce activity is met; preventing the user from adding the first product to an online cart unless a condition related to the user's previous online commerce activity is met; preventing the user from initiating a purchase of the first product unless a condition related to the user's previous online commerce activity is met; making additional inventory of the first product available to the user when a condition related to the user's previous online commerce activity is met; or placing the first product at a particular location on a webpage based on the user's previous online commerce activity (paragraph 40:  describing the rule controlling the user’s online access to the first product in the form of  making additional inventory of the first product available to the user when a condition related to the user's previous online commerce activity is met - e.g., if a consumer previously purchased a certain product, access rules data 306 may include a rule that directs user interface logic 302 to present the same product as a suggestion to the consumer upon the same user interacting with the e-commerce system 300 during a future time. In another example, access rules data 306 may include a rule that defines a discount price on a certain product if a consumer previously purchased a certain product; See also, paragraphs 37-39: describing the rule controlling the user’s online access to the first product in the form of:  preventing the user from viewing a product page for the first product unless a condition related to the user's previous online commerce activity is met; and preventing the user from adding the first product to an online cart unless a condition related to the user's previous online commerce activity is met - e.g.,  access rules data 306 includes rules that define the products that are made visible to different types of consumers. In one example, certain products may be displayed only to verified or certified consumers; retailer may wish to only present a certain subset of products to a specific type of consumer while preventing other types of consumers from seeing the same subset of products. Accordingly, access rules data 306 includes rules that define the products that are made visible to different types of consumers. In one example, certain products may be displayed only to verified or certified consumers).

Claims 9/20:  Kleinhandler further teaches wherein the rule controls the user's online access to the first product based on the user's previous online commerce activity in the e-commerce platform (paragraph 40:  access rules data 306 may include rules that define how to customize a repeat customer's experience by presenting a modified user interface 200 based on previous purchases made by the consumer. For example, if a consumer previously purchased a certain product, access rules data 306 may include a rule that directs user interface logic 302 to present the same product as a suggestion to the consumer upon the same user interacting with the e-commerce system 300 during a future time. In another example, access rules data 306 may include a rule that defines a discount price on a certain product if a consumer previously purchased a certain product).  

Claims 10/21:  Kleinhandler does not teach the limitation of claims 10/21.
However, Shivaswamy further teaches wherein identifying the second merchant account on the e-commerce platform comprises: identifying the second product that has the same characteristic as the first product, and identifying a merchant account in the e-commerce platform that sells the second product (paragraphs 31, 33, 41, 43, 53, and Figs. 3, 9-10, and 12-13:  e.g., competitive pricing system may crawl for competitor prices at various time intervals. For example, the competitive pricing system may crawl for competitor prices for a plurality of products at the same regular time interval (e.g., once a day). In other embodiments, the competitive pricing system may crawl for competitor prices at variable/adjustable time intervals, based on different products in the inventory of the home retailer website; crawling module 202 identifies a second product in a product inventory of a second retailer website (e.g., a competitor to the first retailer website) that matches the first product and that is offered for sale on a product listing page hosted by the second retailer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kleinhandler/Krishnan/Shivaswamy, Shivaswamy’s feature for identifying a second product that has the same characteristic as the first product and identifying a merchant account in the e-commerce platform that sells the second product, as claimed, with the motivation of providing e-commerce merchants with competitive business intelligence to inform consumers of a price advantage of a retailer’s product as compared to the price of a same/similar product of a competitor (Shivaswamy at Fig. 6), which would also serve the motivation to ensure a strong likelihood of attracting a sale (Shivaswamy at paragraph 30).

Claims 11/22:  Kleinhandler does not teach the limitation of claims 11/22.
However, Shivaswamy further teaches determining that the second merchant account meets a particular criterion before transmitting the message, wherein the particular criterion relates to at least one of size, sales, page views, and location of a merchant associated with the second merchant account (paragraphs 36-40 and Figs. 5-10: describing a feature for wherein the determination that a second merchant account meets a criterion before transmitting a message wherein the particular criterion is in the form of a sales criterion – e.g., FIG. 5 illustrates an exemplary user interface provided by the competitive pricing system 200 that allows a user to adjust various crawling settings for crawling the product listing webpages of competitor websites. The user interface 500 allows the user to specify one or more competitor websites for crawling (e.g., "www.Acme.com"), and crawling time intervals (e.g., crawl competitor website once every hour, once a day, once a week, etc.). Moreover, the user interface 500 allows a user to specify various characteristics of a "deal". For example, as illustrated in FIG. 5, the user may specify via the user interface 500 that if the price of a product posted on the home retailer website is less than the price of the equivalent product as posted on a crawled competitor website, then the price of the product posted on the home retailer website should be classified as a "deal";  if a competitors current price for a product item is $X, the competitive pricing system may suggest that the seller offers the product item for a price slightly lower than $X. For example, FIG. 8 illustrates an example of a user interface or prompt 800 that may be displayed by the determination module 204 to a seller of the home retailer website, such as when the seller is attempting to generate a new item webpage for a product that they are trying to sell on the home retailer website. As illustrated in FIG. 8, the prompt 800 allows the seller to specify a price of the product that they're trying to sell, and identifies a crawled competitor's price for the equivalent product (as determined by the competitive pricing system 200 in accordance with various embodiments described herein), as well as a suggested price (e.g., a predetermined amount or percentage below the corresponding competitor's price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kleinhandler/Krishnan/Shivaswamy, Shivaswamy’s feature for determining that the second merchant account meets a criterion (e.g., sales criterion) before transmitting the message for the second merchant account, as claimed, with the motivation of providing e-commerce merchants with competitive business intelligence indicative of a price advantage of a retailer’s product as compared to the price of a same/similar product of a competitor (Shivaswamy at Fig. 6), which would also enable a retailer to promote the sale price and thus serve the motivation to help ensure a strong likelihood of attracting a sale (Shivaswamy at paragraph 30).

Claims 2 and 13 are rejected under 35 U.S.C. §103 as unpatentable over Kleinhandler (US 2015/0363858, hereinafter “Kleinhandler”) Ramnath Krishnan (US 2015/0324840, hereinafter “Krishnan”) in view of Shivaswamy et al. (US 2014/0358629, hereinafter “Shivaswamy”), as applied to claims 1 and 12 above, and further in view of Fischer et al. (US 2013/0246146, hereinafter “Fischer”).

Claims 2/13:  Kleinhandler, in view of Krishnan/Shivaswamy, teaches the limitations of claims 1/12 as set forth above, and with respect to claims 2/13 teaches wherein implementing the rule comprises implementing the rule (paragraphs 31 and 36-40:  e.g., E-commerce system 300 includes access rules; access rules data 306 may include rules that define how to customize a repeat customer's experience by presenting a modified user interface 200 based on previous purchases made by the consumer. For example, if a consumer previously purchased a certain product, access rules data 306 may include a rule that directs user interface logic 302 to present the same product as a suggestion to the consumer upon the same user interacting with the e-commerce system 300 during a future time. In another example, access rules data 306 may include a rule that defines a discount price on a certain product if a consumer previously purchased a certain product), but does not teach the rule as being implemented at a firewall.
Fischer teaches implementing a rule at a firewall (paragraphs 119, 291, and 292:  e.g., Transactions originating at a web client may pass through a firewall in order to prevent unauthorized access from users of other networks. Further, additional firewalls may be deployed between the varying components of CMS to further enhance security).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kleinhandler/Krishnan/Shivaswamy with Fischer because the references are analogous since they are each directed to an e-commerce based marketing features, which is within Applicant’s field of endeavor of recommending rules to e-commerce merchants, and because modifying the rule implementation of Kleinhandler/Krishnan/Shivaswamy such that the rule is implemented at a firewall, as taught by Fischer, would serve the motivation in the art to the e-commerce architecture to prevent unauthorized access and enhance security of the operating environment (Fisher at paragraph 291).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen et al. (US 2016/0210674):  discloses features for online shopping cart management, including identifying a second merchant account on the e-commerce platform where a second product that has a same characteristic as the first product is offered for sale (paragraphs 56-60 and 66:  service provider server 180 may determine that certain items are items selected at the same merchant website. For example, a group of related items may be items selected by user 102 on the first merchant website, and another group of related items may be items selected by user on the second merchant website; service provider server 180 may determine that certain items are similar items. The related items may be items belonging to the same category of items, or items of the same type; when user 102 indicates that he or she intends to purchase one of the related items (e.g., a lamp), service provider server 180 advantageously suggests purchasing one or more other related items (e.g., a light bulb) or automatically adds them, so that user 102 may avoid forgetting to add relevant items).
To Be Or Not to Be Competitive Intelligence Tools. Keiser, Barbie E. Online Searcher 43.4: 18-25. Information Today, Inc. (Jul/Aug 2019):  discloses computer-implemented competitive intelligence and price optimization techniques, including features for monitoring competitors and providing recommendations for price adjustments for optimal profit.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/19/2022